314 F.2d 947
NATIONAL LABOR RELATIONS BOARD, Petitionerv.WITWER GROCERY COMPANY.
No. 17273.
United States Court of Appeals Eighth Circuit.
March 4, 1963.

Petition to enforce Order of National Labor Relations Board.
Dominick L. Manoli, Assoc.  Gen. Counsel, and Marcel Mallet Prevost, Asst. Gen. Counsel, N.L.R.B., for petitioner.
James T. Holmes, Cedar Rapids, Iowa, for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced upon stipulation for consent decree filed with the Board.